 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. 20-92-JCC

10           v.                                             ORDER DENYING MOTION TO
                                                            REOPEN DETENTION
11   ARMANDO FIERRO-PONCE,

12                               Defendant.

13          Before the Court is Defendant's motion to reopen detention. Dkt. 515. Defendant moves

14   to reopen on the grounds he has new information that materially bears on his detention: A long-

15   time friend is willing to provide him a place to stay and serve as a third-party custodian, and a

16   former employer is willing to rehire Defendant. While these are positive factors, the Court finds

17   they are insufficient grounds to reopen detention and release defendant. The new information

18   does not overcome the presumption that Defendant is both a danger to the community and a

19   flight risk. The Court ordered Defendant detained because he is charged with a drug trafficking

20   offense that carries a presumption of detention. The government averred defendant played an

21   important role in a large drug conspiracy having direct contact with senior conspiracy members

22   and participating in the possession of drugs and money. The government proffered defendant

23   was also involved in the use of violence by the conspirators to collect drug debts. These

     collection activities included the use of firearms and the government proffered defendant
     ORDER DENYING MOTION TO REOPEN
     DETENTION - 1
 1   possessed and provided firearms. The severity of the offense, Defendant's role and Defendant's

 2   use of force and weapons are not mitigated by the offer of a friend to live at her home or the

 3   offer of a job from a former employer.

 4           The risk Defendant poses is buttressed by his significant criminal history including

 5   convictions for harassment, domestic violence and refusing to comply. His criminal activity

 6   appears recent and unabated as he has since April 2019 and July 2020 been charged with theft

 7   six times. The new information Defendant presents does not blunt or address the danger he poses

 8   based upon his past conduct. Additionally, arrest warrants for Defendant's arrest have been

 9   issued in each of his past criminal cases and at the time he was originally detained there were

10   active warrants for his arrest. The Court also previously found Defendant acknowledges regular

11   methamphetamine use. Defendant's past failures to appear, and his drug use indicate he is a risk

12   of failing to appear or to flee.

13           It is therefore ORDERED: Defendant's motion to reopen detention, Dkt. 515, is

14   DENIED.

15           DATED this 17th day of June 2021

16

17                                                                A
                                                          BRIAN A. TSUCHIDA
18                                                        United States Magistrate Judge

19

20

21

22

23



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 2
